DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 22 Dec 2020 for application number 17/130,207. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 Oct 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the term, “calibrating” in para 0078 should read, “collaborating”, as “calibrating” is not one of the five conflict styles that this portion seems to refer to.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase, “period reminder” on line 3 should read, “periodic reminder”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the term, “calibrating” on line 2 should read, “collaborating”, as “calibrating” is not one of the five conflict styles that this portion seems to refer to.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the term, “relative” on line 2 should read, “relational”, to be more in line with the Specification (para 0085).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 10,909,469, B2 [hereinafter as ‘469]. 
In reference to claim 1, ‘469 teaches A method for individual learning and development to improve at least one trait of an individual [claim 1], the method comprising:
accessing at least one assessment of the individual relating to the at least one trait of the individual and personal characteristics and performance of the individual in the at least one trait [claim 1].
preparing a list of skill practice areas for the individual relating to the personal characteristics and performance of the individual in the at least one trait [claim 1];
providing, for each skill practice area, at least one development strategy for enhancing and/or maintaining the skills of the individual in each skill practice area [claim 1]; and
presenting at least one skill practice area with the at least one development strategy associated with the at least one skill practice area to the individual [claim 1];
wherein the at least one assessment comprises a plurality of the following items: a primary personality of the individual; a personality of the individual under pressure; a processing style of information by the individual; a motivation of the individual; a conflict management of the individual; a fundamental need of the individual; and/or a decision-making style of the individual [claim 1];
wherein the accessing the at least one assessment is done by an individual for self- improvement and/or to improve a relationship, by an employer to determine how the individual will fit within an organization, and/or by the employer to help the individual develop, improve a skill, or to improve a relationship between the individual and a team member [claim 1].

In reference to claim 2, ‘469 teaches The method of claim 1, further comprising:
presenting the list of skill practice areas to the individual by ranking the skill practice areas from the skill practice areas requiring the most learning of the individual to the skill practice areas requiring a lesser amount of learning [claim 2].

In reference to claim 3, ‘469 teaches The method of claim 2, further comprising:
allowing customizing of the ranking of listed skill practice areas by the individual [claim 3].

In reference to claim 4, ‘469 teaches The method of claim 1, further comprising:
providing an action plan for the individual for at least one of each skill practice area and at least one development strategy [claim 4].

In reference to claim 5, ‘469 teaches The method of claim 4, further comprising:
providing at least two individually selectable learning schedules, each learning schedule presenting one of a new skill practice area or a new development strategy to the individual at different time intervals [claim 5].

In reference to claim 6, ‘469 teaches The method of claim 5, wherein
the at least two learning schedules includes providing one of a selectable self-pace learning schedule by the individual and an automatic learning schedule presenting the at least one of a skill practice area and the at least one development strategy to the individual on a periodic time basis [claim 6].

In reference to claim 7, ‘469 teaches The method of claim 1, further comprising:
allowing access to a knowledge center containing selectable media to enhance and/or maintain the individual’s skill in at least one of the skill practice area and the development strategy in the skill practice area [claim 7].

In reference to claim 8, ‘469 teaches The method of claim 1, further comprising:
allowing the individual to add and remove skill practice areas from the list of skill practice areas [claim 8].

In reference to claim 9, ‘469 teaches The method of claim 8, further comprising:
displaying a plurality of skill practice areas for selection by the individual [claim 9].

In reference to claim 10, ‘469 teaches The method of claim 8, further comprising:
allowing the individual to reorder the skill practice areas in the list of skill practice areas displayed to the individual [claim 10].

In reference to claim 11, ‘469 teaches The method of claim 1, further comprising:
providing a periodic reminder to the individual related to a development strategy provided to the individual [claim 11].

In reference to claim 12, ‘469 teaches The method of claim 11, further comprising:
presenting a skill related media to the individual related to the development strategy with the period reminder [claim 12].

In reference to claim 13, ‘469 teaches The method of claim 1, wherein the individual is an employee and the accessing the at least one assessment is done by the employee’s peer, manager, or employer to assess the employee [claim 13].

In reference to claim 14, ‘469 teaches The method of claim 13, further comprising the employee’s peer, manager, or another individual providing the at least one assessment [claim 14].

In reference to claim 15, ‘469 teaches The method of claim 1, further comprising comparing the at least one assessment of the individual to a number of distinct personality profiles in order to determine a particular personality type for the individual [claim 15].

In reference to claim 16, ‘469 teaches The method of claim 1, wherein the at least one assessment measures power, versatility, precision, and adaptability [claim 16].

In reference to claim 17, ‘469 teaches The method of claim 1, wherein the at least one assessment determines how the individual approaches people, activities, thoughts, and causes using a plurality of scales [claim 17].

In reference to claim 18, ‘469 teaches The method of claim 1, wherein the at least one assessment determines how the individual is motivated, why the individual is motivated, and what the individual is motivated by [claim 18].

In reference to claim 19, ‘469 teaches The method of claim 1, wherein the at least one assessment determines how the individual works through issues with others by competing, calibrating, avoiding, accommodating, or compromising [claim 19].

In reference to claim 20, ‘469 teaches The method of claim 1, wherein the at least one assessment measures the individual’s desire to maintain control, have security, or achieve significance [claim 20].

In reference to claim 21, ‘469 teaches The method of claim 1, wherein the at least one assessment measures this based on decider scales including outward, inward, careful, and rapid [claim 21].

In reference to claim 22, ‘469 teaches The method of claim 1, wherein the at least one assessment determines this using global and analytical scales [claim 22].

In reference to claim 23, ‘469 teaches The method of claim 1, wherein the at least one assessment is used to define the individual’s personality relative to emotional, relative, and team intelligence [claim 23]. 

In reference to claim 24, ‘469 teaches The method of claim 1, further comprising for each assessment of the individual determining a ranking of the individual to determine how the individual measures with respect to at least one goal of the individual or at least one goal of a business [claim 24].

In reference to claim 25, ‘469 teaches The method of claim 1, further comprising the individual alternatively selecting the skill practice area presented to the individual, and the individual selecting for each alternatively selected skill practice area the development strategy the individual wishes to implement for the selected skill practice area [claim 25].

In reference to claim 26, ‘469 teaches The method of claim 2, further comprising the individual proceeding through all of the development strategies for the skill practice area requiring the most learning, and then proceeding in ranked order to each skill practice area and completing all of the development strategies for each skill practice area prior to proceeding to the next ranked order skill practice area until all skill practice areas are completed [claim 26].

In reference to claim 27, ‘469 teaches The method of claim 1 further comprising displaying the individual’s personality and the individual’s personal characteristics with scales, charts, and graphs [claim 27].

In reference to claim 28, ‘469 teaches An apparatus for individual learning and development to improve at least one trait of an individual [claim 28], comprising: 
a computer processor with a memory, the computer processor accessing a source of trait assessment data of at least one individual [claim 28]; 
an accessible store containing a plurality of skill practice areas to develop skills of the individual, each skill practice area having at least one development strategy to enhance and/or maintain the individual’s skill in a related skill practice area [claim 28]; 
the computer processor executing program instructions to: 
access at least one assessment of the individual relating to the at least one trait of the individual [claim 28]; 
prepare a list of skill practice areas for the individual relating to the at least one trait assessment [claim 28]; 
provide, for each skill practice area, at least one development strategy directed to the skills of the individual in the skill practice area [claim 28]; and 
present at least one skill practice area with the at least one development strategy associated with the at least one skill practice area to the individual [claim 28]; and 
an interactive processor and display for presenting the skill practice areas and the development strategies to the individual [claim 28]; 
wherein the at least one assessment comprises a plurality of the following items: a primary personality of the individual; a personality of the individual under pressure; a processing style of information by the individual; a motivation of the individual; a conflict management of the individual; a fundamental need of the individual; and/or a decision-making style of the individual [claim 28]; 
wherein the access the at least one assessment is done by an individual for self- improvement and/or to improve a relationship, by an employer to determine how the individual will fit within an organization, and/or by the employer to help the individual develop, improve a skill, or to improve a relationship between the individual and a team member [claim 28].

In reference to claim 29, ‘469 teaches The apparatus of claim 28, further comprising: a knowledge-based media store of selectable skill related media [claim 29].

In reference to claim 30, ‘469 teaches The apparatus of claim 28, further comprising: the computer processor executing control program instructions to create an action plan for the individual for at least one of each skill practice area and development strategy [claim 30]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15, 17-18, 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. [hereinafter as Marino] (US 2015/0140526 A1) in view of Abts (US 2015/0242979 A1 – as cited in IDS filed 08 Oct 2021).
In reference to claim 1, Marino teaches A method for individual learning and development to improve at least one trait of an individual [paras 0019, 0036, 0079-0080 discloses improving characteristics/skills of a person], the method comprising:
accessing at least one assessment of the individual relating to the at least one trait of the individual and personal characteristics and performance of the individual in the at least one trait [paras 0020-0021, 0030 discloses assessing various traits, characteristics, and skills of a person];
wherein the at least one assessment comprises a plurality of the following items: a primary personality of the individual; a personality of the individual under pressure; a processing style of information by the individual; a motivation of the individual; a conflict management of the individual; a fundamental need of the individual; and/or a decision-making style of the individual [para 0021 discloses determining occupations based on a personality of a person];
wherein the accessing the at least one assessment is done by an individual for self- improvement and/or to improve a relationship, by an employer to determine how the individual will fit within an organization, and/or by the employer to help the individual develop, improve a skill, or to improve a relationship between the individual and a team member [paras 0014-0017 discloses various example of self-improvement, such as becoming better students and employees].
However, Marino does not explicitly teach:
preparing a list of skill practice areas for the individual relating to the personal characteristics and performance of the individual in the at least one trait;
providing, for each skill practice area, at least one development strategy for enhancing and/or maintaining the skills of the individual in each skill practice area; and
presenting at least one skill practice area with the at least one development strategy associated with the at least one skill practice area to the individual;
wherein the accessing the at least one assessment is done by an individual for self-improvement and/or to improve a relationship, by an employer to determine how the individual will fit within an organization, and/or by the employer to help the individual develop, improve a skill, or to improve a relationship between the individual and a team member.
Abts teaches:
preparing a list of skill practice areas for the individual relating to the personal characteristics and performance of the individual in the at least one trait [para 0023-0024, 0030 disclose various skills relating to an individual; para 0078 disclose practice areas];
providing, for each skill practice area, at least one development strategy for enhancing and/or maintaining the skills of the individual in each skill practice area [paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits]; and
presenting at least one skill practice area with the at least one development strategy associated with the at least one skill practice area to the individual [para 0023-0024, 0030 disclose various skills relating to an individual; para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits].
Abts also teaches:
wherein the accessing the at least one assessment is done by an individual for self- improvement and/or to improve a relationship, by an employer to determine how the individual will fit within an organization, and/or by the employer to help the individual develop, improve a skill, or to improve a relationship between the individual and a team member [paras 0034, 0177 disclose self-efficacy; para 0066 discloses employers can use metadata to aid in achievement];
wherein the at least one assessment comprises a plurality of the following items: a primary personality of the individual; a personality of the individual under pressure; a processing style of information by the individual; a motivation of the individual; a conflict management of the individual; a fundamental need of the individual; and/or a decision-making style of the individual [paras 0039, 0113, 0127, 0177-0178 disclose a personality model and personality traits of a user; paras 0165, 0173 discloses motivations/motivators of a user; paras 0035, 0039, 0060-0061, 0067, 0072, 0114 disclose problem-solving and problems of a user; para 0168 disclose the ability for a user to handle challenging and complex problems; para 0066, 0129 discloses individual needs; para 0210 discloses fundamental skills].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino and Abts before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino to include the functionality as taught by Abts in order to obtain a learning and development system in which development strategies are used to enhance a user’s various skills, for various purposes. 
One of ordinary skill in the art wanted to be motivated to obtain a learning and development system in which development strategies are used to enhance a user’s various skills, for various purposes to better prepare people for real-world experiences [Abts, para 0006].

In reference to claim 2, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, further comprising:
presenting the list of skill practice areas to the individual by ranking the skill practice areas from the skill practice areas requiring the most learning of the individual to the skill practice areas requiring a lesser amount of learning [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; paras 0022, 0031 disclose the ranking of learning plans, and thus the practice areas; claim 11 discloses ranking student achievements].

In reference to claim 3, Marino and Abts teach the invention of claim 2.
Abts teaches The method of claim 2, further comprising:
allowing customizing of the ranking of listed skill practice areas by the individual [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; paras 0022, 0031 disclose the ranking of learning plans, and thus the practice areas; claim 11 discloses ranking student achievements; paras 0031, 0063, 0077, 0123, 0125, 0174, 0178 disclose customizing the development program].

In reference to claim 4, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, further comprising:
providing an action plan for the individual for at least one of each skill practice area and at least one development strategy [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits].

In reference to claim 5, Marino and Abts teach the invention of claim 4.
Abts teaches The method of claim 4, further comprising:
providing at least two individually selectable learning schedules, each learning schedule presenting one of a new skill practice area or a new development strategy to the individual at different time intervals [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; there may be a plurality of plans and these may be implemented at any time].

In reference to claim 6, Marino and Abts teach the invention of claim 5.
Abts teaches presenting the at least one of a skill practice area and the at least one development strategy to the individual on a periodic time basis [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; there may be a plurality of plans and these may be implemented at any time].
Marino teaches The method of claim 5, wherein
the at least two learning schedules includes providing one of a selectable self-pace learning schedule by the individual and an automatic learning schedule [Table 19 discloses a user progressing at his own pace, i.e. self-pace].

In reference to claim 7, Marino and Abts teach the invention of claim 1.
Abts teaches skill in at least one of the skill practice area and the development strategy in the skill practice area [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; there may be a plurality of plans and these may be implemented at any time].
Marino teaches The method of claim 1, further comprising:
allowing access to a knowledge center containing selectable media to enhance and/or maintain the individual’s skill [para 0030 discloses a user interacting with a video game, i.e. media, to facilitate learning; paras 0020, 0038 discloses media such as virtual objects, texts, audio, and video].

In reference to claim 8, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, further comprising:
allowing the individual to add and remove skill practice areas from the list of skill practice areas [paras 0031, 0063, 0077, 0123, 0125, 0174, 0178 disclose customizing the development program].

In reference to claim 9, Marino and Abts teach the invention of claim 8.
Abts teaches The method of claim 8, further comprising:
displaying a plurality of skill practice areas for selection by the individual [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; para 0127 discloses recommending information to a user].

In reference to claim 10, Marino and Abts teach the invention of claim 8.
Abts teaches The method of claim 8, further comprising:
allowing the individual to reorder the skill practice areas in the list of skill practice areas displayed to the individual [paras 0031, 0063, 0077, 0123, 0125, 0174, 0178 disclose customizing the development program].

In reference to claim 11, Marino and Abts teach the invention of claim 1.
Marino teaches The method of claim 1, further comprising:
providing a periodic reminder to the individual related to a development strategy provided to the individual [Table 19 discloses providing a reminder to a user during an instruction].

In reference to claim 12, Marino and Abts teach the invention of claim 11.
Marino teaches The method of claim 11, further comprising:
presenting a skill related media to the individual related to the development strategy with the period reminder [para 0030 discloses a user interacting with a video game, i.e. skill related media, to facilitate learning; paras 0020, 0038 discloses media such as virtual objects, texts, audio, and video].

In reference to claim 13, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, wherein the individual is an employee and the accessing the at least one assessment is done by the employee’s peer, manager, or employer to assess the employee [para 0066 discloses employers can use metadata to aid in achievement].

In reference to claim 14, Marino and Abts teach the invention of claim 13.
Abts teaches The method of claim 13, further comprising the employee’s peer, manager, or another individual providing the at least one assessment [para 0038 discloses workers and employees].

In reference to claim 15, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, further comprising comparing the at least one assessment of the individual to a number of distinct personality profiles in order to determine a particular personality type for the individual [paras 0039, 0113, 0127, 0177-0178 discloses using a personality model to find information suited to a user and determining a user’s personality].

In reference to claim 17, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, wherein the at least one assessment determines how the individual approaches people, activities, thoughts, and causes using a plurality of scales [paras 0067, 0072, 0168 discloses communication skills, i.e. people skills, problem-solving skills, and critical-thinking skills, i.e. approaches to people, activities, thoughts, and causes; para 0033 discloses a level of proficiency for a developmental plan; para 0130, 0180-0181 disclose different levels of performance].

In reference to claim 18, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, wherein the at least one assessment determines how the individual is motivated, why the individual is motivated, and what the individual is motivated by [paras 0165, 0173 discloses motivations/motivators of a user].

In reference to claim 24, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, further comprising for each assessment of the individual determining a ranking of the individual to determine how the individual measures with respect to at least one goal of the individual or at least one goal of a business [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; paras 0022, 0031 disclose the ranking of learning plans, and thus the practice areas; claim 11 discloses ranking student achievements].

In reference to claim 25, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, further comprising the individual alternatively selecting the skill practice area presented to the individual, and the individual selecting for each alternatively selected skill practice area the development strategy the individual wishes to implement for the selected skill practice area [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; paras 0022, 0031 disclose the ranking of learning plans, and thus the practice areas; claim 11 discloses ranking student achievements; paras 0031, 0063, 0077, 0123, 0125, 0174, 0178 disclose customizing the development program].

In reference to claim 26, Marino and Abts teach the invention of claim 2.
Abts teaches The method of claim 2, further comprising the individual proceeding through all of the development strategies for the skill practice area requiring the most learning, and then proceeding in ranked order to each skill practice area and completing all of the development strategies for each skill practice area prior to proceeding to the next ranked order skill practice area until all skill practice areas are completed [para 0078 disclose practice areas; spara 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits; paras 0022, 0031 disclose the ranking of learning plans, and thus the practice areas; claim 11 discloses ranking student achievements; paras 0031, 0063, 0077, 0123, 0125, 0174, 0178 disclose customizing the development program; paras 0062, 0217 discloses the most appropriate learning goal pathway and career pathway].

In reference to claim 28, claim 28 is rejected for the same reasons as that of claim 1. 

In reference to claim 29, Marino and Abts teach the invention of claim 28.
Marino teaches The apparatus of claim 28, further comprising: a knowledge-based media store of selectable skill related media [para 0030 discloses a user interacting with a video game, i.e. skill related media, to facilitate learning; paras 0020, 0038 discloses media such as virtual objects, texts, audio, and video].

In reference to claim 30, Marino and Abts teach the invention of claim 28.
Abts teaches The apparatus of claim 28, further comprising: the computer processor executing control program instructions to create an action plan for the individual for at least one of each skill practice area and development strategy [para 0078 disclose practice areas; paras 0031-0032, 0035, 0038-0039, 0055, 0062 disclose various lesson plans, learning plan, and career plans to develop a user’s traits]. 
	
Claim(s) 16, 19-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Abts in view of Prism Brain Mapping, Prism 'Professional' Sample Professional, 30 Apr 2012 [hereinafter as Prism].
In reference to claim 16, Marino and Abts teach the invention of claim 1.
Abts teaches The method of claim 1, wherein the at least one assessment measures versatility, and adaptability [para 0020 discloses flexibility, i.e. versatility, and adaptability].
However, Marino and Abts do not explicitly teach power and precision.
Prism teaches power and precision [pages 9, 20 disclose power; page 23 discloses precision].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may measure various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may measure various characteristics to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

In reference to claim 19, Marino and Abts teach the invention of claim 1.
However, while Abts teaches assessments regarding teamwork, i.e. calibrating (collaborating) [paras 0039, 0067, 0072, 0169 discloses cooperative teamwork and teamwork], Marino and Abts do not explicitly teach The method of claim 1, wherein the at least one assessment determines how the individual works through issues with others by competing, avoiding, accommodating, or compromising.
Prism teaches The method of claim 1, wherein the at least one assessment determines how the individual works through issues with others by competing, avoiding, accommodating, or compromising [page 20 discloses competitiveness; page 10 discloses avoiding; pages 22, 34 discloses helpfulness, generosity, agreeableness, etc., i.e. accommodating; page 22 discloses compromising].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may measure various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may measure various characteristics to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

In reference to claim 20, Marino and Abts teach the invention of claim 1.
Marino and Abts do not explicitly teach The method of claim 1, wherein the at least one assessment measures the individual’s desire to maintain control, have security, or achieve significance.
Prism teaches The method of claim 1, wherein the at least one assessment measures the individual’s desire to maintain control, have security, or achieve significance [pages, 8, 20 disclose a controlling nature; page 22 disclose feeling secure, i.e. security; page 20 discloses public recognition, achieving higher status, and winning, i.e. achieving significance].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may measure various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may measure various characteristics to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

In reference to claim 21, Marino and Abts teach the invention of claim 1.
Marino and Abts do not explicitly teach The method of claim 1, wherein the at least one assessment measures this based on decider scales including outward, inward, careful, and rapid.
Prism teaches The method of claim 1, wherein the at least one assessment measures this based on decider scales including outward, inward, careful, and rapid [page 34 discloses extraversion and introversion, i.e. outward/inward; page 10 discloses carefulness; page 20 discloses quick to seize opportunities and decisiveness, i.e. rapid].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may measure various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may measure various characteristics to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

In reference to claim 22, Marino and Abts teach the invention of claim 1.
Marino and Abts do not explicitly teach The method of claim 1, wherein the at least one assessment determines this using global and analytical scales.
Prism teaches The method of claim 1, wherein the at least one assessment determines this using global and analytical scales [page 8 discloses low attention to detail, i.e. analytical, and strong attention to detail, i.e. global].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may measure various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may measure various characteristics to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

In reference to claim 23, Marino and Abts teach the invention of claim 1.
While Abts teaches team intelligence [paras 0039, 0067, 0072, 0169 discloses cooperative teamwork and teamwork], Marino and Abts do not explicitly teach The method of claim 1, wherein the at least one assessment is used to define the individual’s personality relative to emotional, and relative (relational).
Prism teaches The method of claim 1, wherein the at least one assessment is used to define the individual’s personality relative to emotional, and relative (relational) [pages 8, 25-27 disclose emotional characteristics; pages 23-33 disclose relationship characteristics].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may measure various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may measure various characteristics to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

In reference to claim 27, Marino and Abts teach the invention of claim 1.
Marino and Abts do not explicitly teach The method of claim 1 further comprising displaying the individual’s personality and the individual’s personal characteristics with scales, charts, and graphs.
Prism teaches The method of claim 1 further comprising displaying the individual’s personality and the individual’s personal characteristics with scales, charts, and graphs [page 7 discloses scales, charts, and graphs].
It would have been obvious to one of ordinary skill in art, having the teachings of Marino, Abts, and Prism before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Marino and Abts to include the functionality as taught by Prism in order to obtain a development system in which assessments may be displayed in various ways. 
One of ordinary skill in the art wanted to be motivated to obtain a development system in which assessments may be displayed in various ways to help people exploit their strengths and minimize overdoing of strengths in order to make decisions that provide greater satisfaction [Prism, page 3].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
Forbes (US-20110020778-A1) discloses an employee assessing an employees characteristics for developmental purposes [para 0116].
Tan (US-20070048706-A1) discloses assessing a person’s characteristics for developmental purposes [para 0003].
Lehman (US-20050195193-A1) discloses determining a person’s personality traits [para 0016].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
 /TADESSE HAILU/Primary Examiner, Art Unit 2173